DETAILED ACTION 
The present application, filed on 9/20/2016, is being examined under the AIA  first inventor to file provisions. 


	The examination of the instant application has been transferred to different examiner.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 6-7, 10, 19 are amended
b.  Claims 20 are cancelled 

Overall, Claims 1-19 are pending and have been considered below.             


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 10 and Claim 19 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 10, 19) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: identifying by the user device or the intermediate device a winning bid; retrieving by the user device via the computer network branded creative contents associated with the winning bid; causing display within the messaging application of the user device the retrieved branded creative contents for insertion into the message. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to a marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing creative content (i.e. advertising) selected as a result of an auction to be incorporated into a message. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving profile data; receiving a plurality of bids; identifying a subset of the plurality of bids; generating a set of conditions for identifying a winning bid; transmitting data descriptive of the subset of the plurality of bids, identifiers of branded creative contents. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the profile data; the set of conditions; the branded creative contents; the user device. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. memory; processing device are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receiving profile data; receiving a plurality of bids; identifying a subset of the plurality of bids; generating a set of conditions for identifying a winning bid; transmitting data descriptive of the subset of the plurality of bids, identifiers of branded creative contents. 
When considered individually, these additional claim elements represent general receipt and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the profile data; the set of conditions; the branded creative contents; the user device. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: memory; processing device. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 5 (which is repeated in Claim 14) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining that the action performed with the user device satisfies the at least one condition. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitation is considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 (which is repeated in Claim 15) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving an indication of an impression event; computing a cost. When considered individually, these additional claim elements are comparable to “eliminating less restrictive pricing information and determining the price”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claim 7 (which is repeated in Claim 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving an indication of a share event; computing a cost. When considered individually, these additional claim elements are comparable to “eliminating less restrictive pricing information and determining the price”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 8 (which is repeated in Claim 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving an indication that the user device failed to identify a winning bid; identifying a winning bid. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to sales activities or behaviors, business relationships, i.e. an auction process, which is commercial activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas.
Dependent Claim 9 (which is repeated in Claim 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: performing an auction; generating an updated set of conditions for identifying a winning bid. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to sales activities or behaviors, business relationships, i.e. an auction process, which is commercial activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas.

Dependent Claims 2-4 (which are repeated in Claims 11-13 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the profile data; the set of conditions; the action. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig11 and [0070]-[0078], including among others: processor; main memory; static memory; network interface device; signal generation device; data storage device; power device; cursor control device; alpha-numeric input device; video display; bus. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-19 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-16, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta (US 2013/0103766), in view of Moeinifar et al (US 2014/0201125), in further view of Tew at al (US 2015/0339706).   
Regarding Claims 1, 10, 19 – Gupta discloses: 
a method, a system and a non-transitory, computer-readable medium {see at least fig5, fig6 method steps for updating emoticons; fig2 system for updating emoticons; [0067] computer-readable media}    
receiving, at a processing device via a computer network, profile data associated with a user of a user device, {see at least fig4, fig5, [0017], [0076], [0104], [0105]; [0104] describes an advertiser can propose a plurality of different bids for an emoticon based on a user’s actions with one of the emoticons; fig4, [0076] describe using a user profile to target users; [0076] Dynamic user information 402 may include dynamically changing information provided by the user and/or about the user. For example, dynamic user information 402 may include, but is not limited to, a user's online activities 424, message content 426, a user's mood 428, or the like. User's online activities 424 may include any online activities performed by the user, such as, but not limited to, online purchases, searches, browsing history, blogging, sharing user generated content, web page click through behavior, or the like. Message content 426 may include including text, emoticons, or other content of a message sent from and/or received by the user; fig4, rc410, "User's Profile" etc... is part of "User targeted Information" which per [0081] "User targeted information may be obtained from a plurality of sources..." therefore, user profile data is received by system (system appears to be an auction processing device ; advertisers may “bid” to place ads in form of “emoticons”)}    
wherein the profile data associated with the user of the user device is received at the processing device … of the user device that is indicative of inserting an emoji into a message composed by the user within the messaging application; {see at least fig4, fig5, [0017], [0104], [0105], [0076] a user performs a particular action within a messaging application of the user device that is indicative of inserting an emoji into a message composed by the user: “Message content 426 may include including text, emoticons, or other content of a message sent from and/or received by the user”}    
receiving, at the processing device via the computer network, a plurality of bids, the plurality of bids corresponding to bids generated by one or more client devices for providing branded creative contents to user devices; { see at least fig4, fig5, [0017], [0104], [0105], [0076] describes an advertiser can propose a plurality of different bids for an emoticon based on a user’s actions with one of the emoticons); [0104] In some embodiments, an advertiser may bid and/or purchase emoticons or emoticon attributes to be included in the dynamically updated emoticon pool. In one embodiment, the advertiser may be automatically billed if the purchased 
emoticon and/or emoticon attribute is included in a dynamically updated emoticon pool.  In another embodiment, the advertiser may be automatically billed if a user selects the purchased emoticon and/or an emoticon with a purchased emoticon attribute for use in a message.  For example, Brand A may bid on a hat emoticon attribute that includes Brand A's logo.  Brand A may be billed one value if the hat is added to a personal construct emoticon that is augmented to a user's emoticon pool, and/or billed another value if the user selects the personal construct emoticon that includes the hat with Brand A's logo. }   
identifying, by the processing device, a subset of the plurality of bids based on one or more of the prior purchasing history of the user with entities that have generated the plurality of bids, geolocation information, or the demographic information of the user from the profile data associated with the user; {see at least [0104] describes an advertiser can propose a plurality of different bids for an emoticon based on a user’s actions [profile data] with one of the emoticons; [0076] the dynamic user information can be used to update the dynamic emoticon pool: [0076] Dynamic user information 402 may include dynamically changing information provided by the user and/or about the user. For example, dynamic user information 402 may include, but is not limited to, a user's online activities 424, message content 426, a user's mood 428, or the like. User's online activities 424 may include any online activities performed by the user, such as, but not limited to, online purchases, searches, browsing history, blogging, sharing user generated content, web page click through behavior, or the like. Message content 426 may include including text, emoticons, or other content of a message sent from and/or received by the user; [0104] advertisers bid on emoticons added to an emoticon pool … an advertiser is billed one value if the hat is added to a personal construct emoticon that is augmented to a user's emoticon pool and the Examiner considers this teaching of Gupta to be read on by the claimed identifying of a subset of bids because Gupta’s system has identified a bid for an emoticon based on a user purchasing history (Examiner considers that the adding of an emoticon which is bid on to a user’s pool as in [0076] based on online purchases described above to be read on by the claimed identifying a subset of bids based on the user’s purchasing history. Examiner considers that a subset of bids can be one identified item)}   
generating, by the processing device, a set of conditions for identifying a winning bid within the plurality of bids, … {see at least fig4, fig5, [0017], [0076], [0104], [0105]; [0104]; [0104] describes an advertiser can propose a plurality of different bids for an emoticon based on a user’s actions [conditions] with one of the emoticons} … based on the profile data; [0026] emoticons can be selected based on user’s current personal construct; [0016] user profile preferences, demographics}   
wherein the set of conditions comprise a user selection of a particular emoji; {see at least [0104] a user selects the purchased emoticon and/or an emoticon with a purchased emoticon attribute for use in a message}    
identifying by the user device … a winning bid from the subset of bids based on the set of conditions; {see at least [0104] an advertiser can identify a winning bid from propose a plurality of different bids (Brand A’s bid on a hat for the emoticon pool or Brand A’s bid for the user picking Brand A’s hat on an emoticon to use in the message which is therefore based on a user’s actions [conditions] with one of the emoticons:
In another embodiment, the advertiser may be automatically billed if a user selects the purchased emoticon and/or an emoticon with a purchased emoticon attribute for use in a message.  For example, Brand A may bid on a hat emoticon attribute that includes Brand A's logo.  Brand A may be billed one value if the hat is added to a personal construct emoticon that is augmented to a user's emoticon pool, and/or billed another value if the user selects the personal construct emoticon that includes the hat with Brand A's logo.}   
wherein the branded creative contents are representative of a brand of an advertiser that generated the winning bid, {see at least [0104] branded creative contents can be an emoticon that includes a hat with Brand A’s logo: In another embodiment, the advertiser may be automatically billed if a user selects the purchased emoticon and/or an emoticon with a purchased emoticon attribute for use in a message.  For example, Brand A may bid on a hat emoticon attribute that includes Brand A's logo.  Brand A may be billed one value if the hat is added to a personal construct emoticon that is augmented to a user's emoticon pool, and/or billed another value if the user selects the personal construct emoticon that includes the hat with Brand A's logo.}    
causing display within the messaging application of the user device the retrieved branded creative contents for insertion into the message composed by the user via the messaging application. {see at least fig8, [0111] a user can have a branded personal construct [branded creative content] displayed for insertion into a message such as a team logo 804 which an advertiser bid on in the messaging application}   

Gupta does not disclose, however, Moeinifar discloses: 
	… after the processing device has received an indication that the user has performed a particular action within a messaging application … {see at least [0026] a user’s conversation content can be emoticons: “One should appreciate that the conversation content can include a broad spectrum of data modalities including text, video, audio, images, emoticons, or other types of data modalities”. Moeinifar also teaches in para. 56 that advertisers can win auctions associated with a conversation: “Such modifications can be achieved by including time-based curation rules within the curation policy where the rules could take effect periodically or based on triggered events (e.g., a new advertiser wins an auction associated with the conversation.”; [0065] advertisers can have their ads put into a conversation and based on the participants: “For example, advertisers can bid on exclusivity for presenting their advertisements into a conversation based on content, style, participants, or a particular state that the conversation is in” (Examiner interprets that if advertisers in Moeinifar in para. 56 and 65 are bidding on presenting ads into a conversation based on the state that a conversation is in then the data is being received at an auction after the user is inserting emoji into the conversation)}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gupta to include the elements of Moeinifar.  One would have been motivated to do so, in order to authenticate the user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Gupta evidently discloses incorporating a creative into a message and then displaying it.  Moeinifar is merely relied upon to illustrate the functionality of profile data received after the particular action in the same or similar context.  As best understood by Examiner, since both incorporating a creative into a message and then displaying it, as well as profile data received after the particular action are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Gupta, as well as Moeinifar would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Gupta / Moeinifar.

Gupta, Moeinifar does not disclose, however, Tew discloses:
transmitting, by the processing device via the computer network to the user device or an intermediate device, data descriptive of the subset of the plurality of bids, identifiers of branded creative contents associated with each bid of the subset, and the set of conditions; {see at least [0048] in app-advertising system 10 [intermediate device] can perform a portion of the functions of the computer system 12.  [0048] The computer system 12 or user device 14 may access and execute the processor executable instructions 44 or 46, respectively, to execute at least a portion of the functions of the word recognition and ideograph or in-app advertising system 10.  For example, the computer system 12 may execute the processor executable instructions 44 for a portion of the functions of the word recognition and ideograph or in-app advertising system 10 and the one or more user device 14 may execute the processor executable instructions 46 to perform a remaining portion of the functions of the word recognition and ideograph for in-app advertising system 10. “advertising system 
10 and the one or more user device 14 may execute the processor executable 
instructions 46 to perform a remaining portion of the functions of the word recognition and ideograph [emoji] for in-app advertising system 10”. (Examiner interprets that Tew discloses a known techniques that is applied to the device of Gupta)}   
… or the intermediate device … {see at least [0048] an in app-advertising system 10 [intermediate device] can perform a portion of the functions of the computer system 12: For example, the computer system 12 may execute the processor executable instructions 44 for a portion of the functions of the word recognition and ideograph or in-app advertising system 10 and the one or more user device 14 may execute the processor executable instructions 46 to perform a remaining portion of the functions of the word recognition and ideograph for in-app advertising system 10.}   
retrieving by the user device via the computer network branded creative contents associated with the winning bid, {see at least [0050] creative content are present in database 48 and user device has access [can retrieve] to the ideographs [creative content]: “In one embodiment, the computer system 12 and the user device 14 may further include or have access to a database 48 having a plurality of indicators and a plurality of ideographs linked to form relationships between certain of the plurality of indicators and certain of the plurality of ideographs, as will be explained in more detail below.”}   
wherein the branded creative contents are stored on a content storage device separate from the processing device, and {see at least fig1, [0052] indicators used to retrieve a branded creative content from a database 48 separate from the auction management processing device; an indicator is an identifier which is used to obtain creative content from the database 48 which is separate from the auction management processing device: The application data 50 may be indicative of text entered into an application by a user via the user device 14.  For example, the application data 50 may be a text string entered into a smartphone on a text messaging application or email application, stored on the non-transitory processor readable medium 36 of the user device 14.  The one or more indicator 54, identified within the application data 50 by the processor 18, may be at least a portion of the text entered into the application and may have one or more meaning.  In some embodiments, the one or more meaning may be an emotional denotation or connotation.  In some embodiments, the processor 18 may determine the one or more meaning of the one or more indicator 54 from the database 48 from the relations between the plurality of indicators and the plurality of ideographs stored on the database 48.  The processor 18 may also determine meaning from internal or external dictionaries, or other suitable methods; [0044] processor 18 can communicate with a server 24 or output device: The output device 24 passes information from the processor 18 to a user in a user perceivable format.  For example, the output device 24 can be implemented as a server, a computer monitor, a cell phone, a smartphone, a tablet, a speaker, a website, a PDA, a fax, a printer, a projector, a laptop monitor, and combinations thereof.  The term "pass" as used herein may refer to either push technology, or to pull technology, and to combinations thereof. The output device 24 can be physically co-located with the processor 18, or can be located remotely from the processor 18, and may be partially or completely network based (e.g., a website).  The output device 24 communicates with the processor 18.}   
wherein the user device retrieves the branded creative contents from the content storage device using the identifiers; and {see at least fig1, [0052] indicators used to retrieve a branded creative content from a database 48 separate from the auction management processing device; an indicator is an identifier which is used to obtain creative content from the database 48 which is separate from the auction management processing device: The application data 50 may be indicative of text entered into an application by a user via the user device 14.  For example, the application data 50 may be a text string entered into a smartphone on a text messaging application or email application, stored on the non-transitory processor readable medium 36 of the user device 14.  The one or more indicator 54, identified within the application data 50 by the processor 18, may be at least a portion of the text entered into the application and may have one or more meaning.  In some embodiments, the one or more meaning may be an emotional denotation or connotation.  In some embodiments, the processor 18 may determine the one or more meaning of the one or more indicator 54 from the database 48 from the relations between the plurality of indicators and the plurality of ideographs stored on the database 48.  The processor 18 may also determine meaning from internal or external dictionaries, or other suitable methods; [0044] processor 18 can communicate with a server 24 or output device: The output device 24 passes information from the processor 18 to a user in a user perceivable format.  For example, the output device 24 can be implemented as a server, a computer monitor, a cell phone, a smartphone, a tablet, a speaker, a website, a PDA, a fax, a printer, a projector, a laptop monitor, and combinations thereof.  The term "pass" as used herein may refer to either push technology, or to pull technology, and to combinations thereof. The output device 24 can be physically co-located with the processor 18, or can be located remotely from the processor 18, and may be partially or completely network based (e.g., a website).  The output device 24 communicates with the processor 18.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gupta, Moeinifar to include the elements of Tew.  One would have been motivated to do so, in order to incorporate the creative content into the message.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Gupta, Moeinifar evidently discloses incorporating a creative into a message and then displaying it.  Tew is merely relied upon to illustrate the functionality of transmitting bid data and retrieving creative content in the same or similar context.  As best understood by Examiner, since both incorporating a creative into a message and then displaying it, as well as transmitting bid data and retrieving creative content are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Gupta, Moeinifar, as well as Tew would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Gupta, Moeinifar / Tew.

Regarding Claims 2, 11 – Gupta, Moeinifar, Tew discloses the limitations of Claims 1, 10. Gupta further discloses:  
wherein the profile data comprises one or more of geolocation of the user device, demographics, user device data, data related to the messaging application, frequently accessed creative contents, or behavioral data.  {see at least fig4, [0076] describe using user information such as messaging content [profile data] to target users: Dynamic user information 402 may include dynamically changing information provided by the user and/or about the user. For example, dynamic user information 402 may include, but is not limited to, a user's online activities 424, message content 426, a user's mood 428, or the like. User's online activities 424 may include any online activities performed by the user, such as, but not limited to, online purchases, searches, browsing history, blogging, sharing user generated content, web page click through behavior, or the like. Message content 426 may include including text, emoticons, or other content of a message sent from and/or received by the user.}   

Regarding Claims 3, 12 – Gupta, Moeinifar, Tew discloses the limitations of Claims 1, 10. Gupta further discloses:  
wherein the set of conditions comprises at least one condition related to an action performed with the user device.  {see at least [0105] Examiner considers changes to the emoticon pool by the user to be a condition which is related to the user’s action because the user’s personal construct is based on their actions: “In another embodiment, another emoticon may be selected based on changes to the user's current personal construct.  For example, an increase in a number of changes in the user's current personal construct can increase a number of emoticons selected to dynamically update the user's emoticon pool.”}   

Regarding Claims 4, 13 – Gupta, Moeinifar, Tew discloses the limitations of Claims 3, 12. Gupta further discloses:  
wherein the action is a selection, within the messaging application, of a creative content from a listing of creative contents for insertion into a message, the selected creative content being associated with a particular type of creative contents.  {see at least [0104] the emoticon pool can have a hat with a brand A logo [particular type of creative content]: “For example, Brand A may bid on a hat emoticon attribute that includes Brand A's logo.  Brand A may be billed one value if the hat is added to a personal construct emoticon that is augmented to a user's emoticon pool, and/or billed another value if the user selects the personal construct emoticon that includes the hat with Brand A's logo.}   

Regarding Claims 5, 14 – Gupta, Moeinifar, Tew discloses the limitations of Claims 4, 13. Gupta further discloses:  
determining that the action performed with the user device satisfies the at least one condition, and wherein the at least one condition is associated with one of the bids of the subset.  {see at least [0104] the emoticon pool can have a hat with a brand A logo [particular type of creative content]: “For example, Brand A may bid on a hat emoticon attribute that includes Brand A's logo.  Brand A may be billed one value if the hat is added to a personal construct emoticon that is augmented to a user's emoticon pool, and/or billed another value if the user selects the personal construct emoticon that includes the hat with Brand A's logo.}    

Regarding Claims 6, 15 – Gupta, Moeinifar, Tew discloses the limitations of Claims 1, 10. Gupta further discloses:  
receiving, at the processing device and from the user device via a computer network, an indication of an impression event generated in response to a user selection of one of the creative contents or a display of one of the creative contents by the messaging application to the user; and {see at least [0104] describes a user selecting a personal construct emoticon [an impression event]}   
computing, by the processing device, a cost to be charged to the client device based on the impression event.  {see at least [0104] describes billing a value based on the user selecting the creative content: “Brand A may be billed one value if the hat is added to a personal construct emoticon that is augmented to a user's emoticon pool, and/or billed another value if the user selects the personal construct emoticon that includes the hat with Brand A's logo”}   

Regarding Claims 7, 16 – Gupta, Moeinifar, Tew discloses the limitations of Claims 1, 10. Gupta further discloses:  
receiving, at the processing device and from the user device via a computer network, an indication of a share event generated in response to transmission of a message to one or more recipients via the messaging application, the message containing the branded creative contents or indicators thereof; and {see at least [0020], [0076] an indication of a share event: [0076] Dynamic user information 402 may include dynamically changing information provided by the user and/or about the user.  For example, dynamic user information 402 may include, but is not limited to, a user's online activities 424, message content 426, a user's mood 428, or the like.  User's online activities 424 may include any online activities performed by the user, such as, but not limited to, online purchases, searches, browsing history, blogging, sharing user generated content…}   
computing, by the processing device, a cost to be charged to the client device based on the share event.  {see at least [0104] describes billing a value based on the user selecting the creative content: “Brand A may be billed one value if the hat is added to a personal construct emoticon that is augmented to a user's emoticon pool, and/or billed another value if the user selects the personal construct emoticon that includes the hat with Brand A's logo”}   


Claims 8-9, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta (US 2013/0103766), in view of Moeinifar et al (US 2014/0201125), in further view of Tew at al (US 2015/0339706), in further view of Bhogal et al (US 2013/0204733). 
Regarding Claims 8, 17 – Gupta, Moeinifar, Tew discloses the limitations of Claims 1, 10. Gupta, Moeinifar, Tew does not disclose, however, Bhogal discloses:  
receiving, by the processing device via a computer network, an indication that the user device failed to identify a winning bid within the subset; and {see at least [claim6], [claim12, [claim18] failing to conclude on a winning bid (reads on failure to identify a winning bid)}   
identifying, by the processing device, a winning bid within locally cached bid data.  {see at least fig6, rc609, [0007] bid values in historic database}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gupta, Moeinifar, Tewto include the elements of Bhogal.  One would have been motivated to do so, in order to obtain the creative to be inserted into the message before providing the assembly message-creative to user.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Gupta, Moeinifar, Tewevidently discloses incorporating a creative into a message and then displaying it.  Bhogal is merely relied upon to illustrate the functionality of identifying / failing to identify a winning bid in the same or similar context.  As best understood by Examiner, since both incorporating a creative into a message and then displaying it, as well as identifying / failing to identify a winning bid are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Gupta, Moeinifar, Tew, Rubinstein, as well as Bhogal would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Gupta, Moeinifar, Tew/ Bhogal. 

Regarding Claims 9, 18 – Gupta, Moeinifar, Tew, Bhogal discloses the limitations of Claims 1, 17. Gupta further discloses:  
performing, by the processing device, an auction to identify additional bids in response to receiving the indication; and {see at least [0104] describes bidding [auctions] to identify bids: “For example, Brand A may bid on a hat emoticon attribute that includes Brand A's logo.  Brand A may be billed one value if the hat is added to a personal construct emoticon that is augmented to a user's emoticon pool, and/or billed another value if the user selects the personal construct emoticon that includes the hat with Brand A's logo}   
generating, by the processing device, an updated set of conditions for identifying a winning bid.  {see at least [0104] describes conditions for a winning bid such as whether a user adds selects a personal construct emoticon}   


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees. 

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits the prior art of record does not disclose: “generating, by the processing device, a set of conditions for identifying a winning bid within the plurality of bids based on the user profile data, wherein the set of conditions comprise a user selection of a particular emoji.” Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Nevertheless, Gupta discloses: 
… based on the profile data; [0026] emoticons can be selected based on user’s current personal construct; [0016] user profile preferences, demographics}   
wherein the set of conditions comprise a user selection of a particular emoji; {see at least [0104] a user selects the purchased emoticon and/or an emoticon with a purchased emoticon attribute for use in a message} 
Therefore, Gupta discloses the claim limitations. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622